Citation Nr: 0430905	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  98-14 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to the assignment of an initial rating in 
excess of 20 percent for hemorrhoids with an anal fissure.

2.  Entitlement to the assignment of an initial rating in 
excess of 10 percent for a left clavicle disability.

3.  Entitlement to the assignment of an initial compensable 
rating for residuals of an injury to the left great toe.

4.  Entitlement to an initial compensable rating for chronic 
sinusitis.

5.  Entitlement to service connection for residuals of a left 
ankle sprain.

6.  Entitlement to service connection for a left thumb 
disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served from May 1992 to October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in July 1997 
and in August 1998 by the Department of Veterans Affairs (VA) 
regional office (RO) in Oakland, California.

In August 1998, the veteran perfected his appeal as to 
entitlement to service connection for an eye disorder 
(corneal abrasion, refractive error, and astigmatism) and 
hearing loss.  The veteran submitted a written withdrawal of 
these issues in August 2000.  Consequently, the Board no 
longer has jurisdiction of the issues of service connection 
for corneal abrasion, refractive error, and astigmatism and 
service connection for hearing loss.  38 C.F.R. §§ 20.204, 
20.1103 (2003).

The issue of entitlement to an initial evaluation greater 
than 10 percent for impairment of the left clavicle is 
addressed in the REMAND portion of the decision below.  The 
claim is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.





FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claims for an initial evaluation greater than 
20 percent for hemorrhoids with anal fissure, an initial 
compensable evaluation for chronic sinusitis, service 
connection for residuals of a left ankle sprain, and service 
connection for a left thumb disability; all reasonable 
development necessary for the disposition of the appeal of 
this claim has been completed.

2.  The veteran's hemorrhoids with anal fissure are 
manifested by symptoms of persistent bleeding with fissures; 
they are not manifested by extraordinary or unusual 
circumstances, such as marked interference with employment or 
frequent hospitalizations.

3.  The veteran's residuals of an injury to the left great 
toe include mild degenerative joint disease and symptoms of 
pain deep in the metatarsophalangeal joint, which was minimal 
pain on dorsiflexion on the MPJ and moderate when the veteran 
walked; there is no objective evidence of limitation of 
motion or other abnormalities of the left great toe; these 
findings are consistent with a moderate, but no more than 
moderate, foot injury.

4.  Chronic sinusitis is manifested on infrequent occasions 
by nasal congestion and sinus pain and was detectable by x-
ray on one occasion in April 1993, but has not been 
detectable by x-ray since; it is not productive of three or 
more incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting, or one 
or more capacitating episodes of sinusitis per year requiring 
prolonged antibiotic treatment.

5.  The veteran underwent treatment for a ligament strain 
during service that resolved with treatment; service and 
post-service medical evidence fail to show continuity of 
symptomatology or a current diagnosis of left ankle sprain or 
any other left ankle disorder.

6.  The veteran had subjective complaints of left thumb pain 
in service and on objective examination there was some 
tenderness, but post-service medical evidence fails to show a 
current diagnosis of a left thumb disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for hemorrhoids with anal fissure have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.114, Diagnostic Code 
7336 (2004).  

2.  The criteria for a 10 percent rating, but no more than 10 
percent, for residuals of an injury to the left great toe 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.40, 4.45, 4.59, 4.97, Diagnostic Codes 5003, 5010, 5282, 
5284 (2004).  

3.  The criteria for a compensable evaluation for chronic 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.97, Diagnostic Code 6510 (2004).  

4.  Service connection for residuals of a left ankle sprain 
is not warranted.   38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004). 

5.  Service connection for a claimed left thumb disability is 
not warranted.   38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2004).  

The appellant filed his claim prior to the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-
2003.  Therefore compliance with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the July 1997 and August 1998 rating 
decisions, the July 1998 and January 2000 Statement(s) of the 
Case (SOC), and the August 1998, April 2000, and June 2003 
Supplemental Statement(s) of the Case (SSOC) adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim.  The Board observes that the June 
2003 SSOC informed the veteran of the VCAA statute and 
implementing regulations, including that VA would assist him 
in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In this case, the veteran appealed July 1998 and January 2000 
rating decisions.  Only after those rating actions were 
promulgated did the AOJ, in June 2003, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the U.S. 
Court of Appeals for Veterans' Claims (Court) held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decision that is 
the subject of this appeal.  However, as noted above, the 
original RO decision that is the subject of this appeal was 
entered before the enactment of VCAA.  Obviously, VA could 
not have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  Also see VA O.G.C. Prec. Op. No. 7-
2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the VCAA notice provided to the 
appellant all four elements.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
veteran's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claims.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The VA 
considered the necessity of a VA medical examination and 
opinion to resolve the veteran's appeal.  In this regard, the 
Board determined that a medical opinion was unnecessary to 
resolve the issues of service connection for a left thumb 
disability and service connection for residuals of left ankle 
sprain because the evidence failed to establish a current 
disability of the left thumb and left ankle.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not apply).  The 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

FACTUAL BACKGROUND

Service medical records show the veteran underwent an 
enlistment physical examination in November 1991, which 
revealed no pertinent abnormalities.  The veteran was seen in 
May 1994 with a chief complaint of left ankle pain during the 
four previous days.  He reported he had been seen on the day 
he hurt his ankle and was told to be light on his ankle.  
Elevating the ankle relieved pain.  Examination revealed no 
edema, no tenderness to palpation, and no erythema.  The 
assessment was ligament sprain.  In October 1994 the veteran 
complained of bilateral foot pain and abrasions after being 
given new boots that were regular instead of wide.  The 
assessment was multiple abrasions bilateral feet.  A medical 
certificate reflects in August 1996 complaints of lumps in 
his ankle since trauma in 1994.  Following a physical 
examination, the assessment was mild left ankle internal 
tenderness, chronic 3 mm (millimeter) nodule noted.  
Treatment notes show in August 1996 the veteran went to sick 
call complaining of his left foot, ankle, and toe.  He stated 
he had pain at six on a level from one to ten.  The veteran 
also indicated a history of pain in his left thumb two weeks 
before presenting, which was tender with "pull down".  The 
veteran underwent a separation physical examination in August 
1996.  Clinical evaluation of his upper and lower extremities 
was normal except for decreased strength in the left 
shoulder.  The veteran reported in his medical history that 
he had a thumb injury; but there was no further elaboration 
by the veteran or the examiner.

VA outpatient records show the veteran underwent surgery in 
April 1997 for removal of a tooth and exploration of the 
right sinus for a mucocele.  The mucocele was not detected, 
but the sinus was debrided and irrigated.  An oral-antral 
fistula developed, which was surgically closed in May.  The 
veteran continued to complain of sinus stuffiness in the 
morning that spontaneously cleared soon afterward.  In June, 
he still had point tenderness over the anterior maxillary 
wall at the site of the bony window, but there was no nasal 
drainage.  In September, the veteran complained of painful 
left ankle with chronic swelling and a pain deep in the 1st 
metatarsophalangeal joint (MPJ) of the left foot.  On 
examination there was minimal pain on dorsiflexion of the MPJ 
and minimal pain on palpation of the medial ankle area.  X-
rays showed no degenerative changes in the left ankle.  

The veteran underwent a VA compensation and pension physical 
examination (C&P examination) in April 1997.  The veteran 
reported that his left ankle had cleared up, but his left 
great toe continued to hurt moderately when he walked.  The 
veteran complained of bleeding in the area of the rectum, 
occurring when he has had hard stools.  He disclosed that he 
works every day as a security guard and doing quite well, 
with no other problems.  Physical examination demonstrated 
the veteran is right-handed.  The left shoulder revealed a 
well-healed 4-inch scar across the top of the shoulder, near 
the distal end of the clavicle.  The veteran had full range 
of motion of both shoulders, the left ankle, and the large 
left toe.  No abnormalities of the left ankle or left great 
toe were noted.  The pertinent diagnoses were as follows: old 
surgery to the left shoulder for clavicle disease; shortening 
left clavicle post surgery; painful left ankle-seems to be 
improving, but still has discomfort in left toe with swelling 
of the soft tissue of the left great toe on x-ray; and, 
probable rectal fissure at 11 o'clock-stools were negative 
for blood on examination.

On separate examination for nose and sinuses, in pertinent 
part, the veteran reported that he was bothered by sinusitis 
while on shipboard, but it resolved once he changed duty away 
from the ship.  He disclosed that he actually felt much 
improved and he did not require medications.  The veteran 
indicated that he had no knowledge of any allergies and had 
not been evaluated for such.  Physical examination was 
negative for intranasal infection.  The oral cavity was 
clear.  The pertinent assessment was history of sinusitis, 
which is most likely allergic rhinitis, now resolved. 

April 1997 x-rays of the left ankle and large toe were 
interpreted to show satisfactory alignment of the left ankle 
mortise and mild swelling of the left 1st interphalangeal 
joint soft tissue without adjacent erosions of space 
abnormality-no fractures of the left foot or left great toe.  
Interpretation of weight bearing left foot x-rays in 
September 1997 showed very minimal degenerative joint space 
disease at the 1st MPJ (left hallux).  (Service connection is 
already in effect for residuals of a left great toe injury 
and the appropriate rating is addressed below.)  

Chiropractic records show the veteran complained of 
repetitive injury to the left foot, seeking treatment on an 
unknown date.

VA outpatient records show the veteran presented to the 
podiatry clinic in September 1997, complaining of painful 
left ankle and pain deep in the 1st metatarsophalangeal joint 
of the left foot.  He reported he did a lot of jumping and 
running in the military, which may cause chronic swelling and 
pain.  He denied specific traumatic injury to the ankle and 
stated he had been experiencing pain in his ankle on and off 
over the last two years.  The pertinent assessment was rule 
out met. primus elevatus 1st MPJ, left foot and bilateral pes 
planus.  The veteran returned for orthotics one week later.  
The diagnosis was pes planus with excessively pronated gait.  

The veteran complained of two to three days of increased 
rectal pain in March 1998.  Examination showed an external 
hemorrhoid, early thrombosed.  A few weeks later, examination 
revealed a 3 mm (millimeter) thrombosed hemorrhoid with no 
prolapse, fissures, or skin tags.  The veteran also 
complained of chronic ankle pain in March that began three or 
four years earlier without significant trauma.  Examination 
demonstrated no tenderness to deep palpation at the left 
ankle.  There was a dermal mass, mobile, nontender on the 
medial left ankle.  The rectal examination revealed a 
thrombosed hemorrhoid and a smaller nonthrombosed hemorrhoid.  
The pertinent assessment was ankle pain likely secondary to 
degenerative joint disease, questionable occult fracture, 
doubt reactive arthritis.  

In April 1998, the veteran complained of left medial ankle 
pain for two years with insidious onset.  He reported pain 
with ambulation and use of custom molded inserts without 
relief.  On examination there was left medial ankle 
tenderness to palpation over the deltoid ligament.  There was 
no mortise instability.   The veteran had full range of 
motion and full strength (5/5).  Pes planus was noted.  The 
assessment was left ankle pain secondary to pes planus.  The 
veteran reported during a podiatry follow-up that his left 
ankle symptoms were aggravated with running, exercising, and 
with increased weight bearing.  He described the pain as 
sharp and shooting toward the interior of the foot, but 
localized to the medial ankle.  On examination, there was 
erythema and swelling in the left arch area.  The veteran had 
reduced muscle strength with inversion with break in 
contraction against prolonged resistance, crepitus 1st MPJ 
mostly with dorsiflexion of the hallux, and pain with slight 
pressure at the posterior tibial tendon behind the medial 
malleolus.  The assessment was posterior tibial tendonitis/ 
posterior tibial dysfunction left and pes planus bilateral. 

In late April, the veteran underwent evaluation for physical 
therapy treatment for status post left clavicle (acromion) 
surgery four years prior with residual left shoulder pain.  
On examination there was normal left scapular range of motion 
and normal passive and active range of motion of the right 
and left shoulder.  External rotation of the left shoulder 
was painful at the end of range.  There was no crepitus on 
passive range of motion of the left shoulder joint and no 
evidence of inflammation or joint fluid.  There were no 
tender or trigger points elicited on palpation of soft 
tissues around the left shoulder.  Muscle tone and function 
were normal.  The veteran rated his current pain as 5 of 10.  
The assessment was status post left clavicle (acromion) 
surgery four years ago with residual left shoulder pain-
normal range of motion of left shoulder with no focal muscle 
atrophy/weakness.  Physical therapy notes in May show forward 
flexion of left shoulder to 155, external rotation from 0 to 
90 and, with pain, from 60 to 90 degrees.  No atrophy was 
noted.  There was no effusion or negative impingement, and no 
gross instability.  There was tenderness to palpation over 
the coracoid and post spine of the scapula, left.

S.I.S., D.P.M., N.D., D.C. reported in June 1998 that he 
evaluated the veteran for workers compensation purposes.  The 
veteran reported that he had began working for his civilian 
employer the day after he left the service.  He stated that 
while working he began to experience moderate to severe pain 
at the posterior aspect of his left foot due to walking and 
working on hard surfaces and repetitive bending and twisting 
of his left foot.  His work involved patrolling, walking, and 
running.  On examination the veteran had pain over the 
posterior process of the talus, which was worse with forced 
inversion and plantar flexion.  Range of motion in the ankle 
and subtalar joint was otherwise unrestricted with the 
exception of the extremes of ranges of motion in inversion 
and plantar flexion.  Gait was moderately pronated.

R.R.L., D.C. reported in June 1998 that he evaluated the 
veteran for workers compensation purposes.  Medical history 
indicated the veteran had injured his left ankle in 1994 and 
was treated with rest and ice.  The injury healed without 
complications.  The veteran reported that he had no other 
symptoms until November 1997.  He disclosed that he had 
worked as a security guard for a private firm for three 
months when he experienced the foot pain.  His job required 
him to stand most of the day and often 16 hours a day when he 
worked overtime.  On examination the veteran had normal range 
of motion bilaterally in plantar flexion, dorsiflexion, 
inversion, and eversion.  The examiner found a 30 percent 
sensory loss over the dorsal aspect of the left foot to 
Pinwheel examination based on the veteran's subjective 
responses.  Dr. L. concluded that objectively, the veteran 
had an os trigonum avulsion fracture of the left sub-talar 
joint and enlargement of the veins deep to the flexor 
retinaculum, as interpreted by x-ray and MRI (magnetic 
resonance imaging) of the left foot and ankle.  Dr. L. opined 
that in light of the veteran's case history and medical 
records, he suffered an industrial injury from work as a 
security guard.  Regarding disability of the left foot and 
ankle, Dr. L. deferred to the veteran's VA podiatrist for 
comment.

VA podiatry follow-up notes from June 1998 reflect that the 
veteran had received a cam walker to immobilize his posterial 
tibial tendon, but he discontinued use of the walker after 
experiencing lower back pain.  The assessment continued to 
include posterior tibial tendonitis, posterior tibial 
dysfunction left, and pes planus bilateral.  Rule out tarsal 
tunnel syndrome was added to the assessment.  The veteran 
followed up in July.  On examination neurovascular was intact 
with no tinel's or Villaux sign elicited along the left 
tarsal tunnel area.  A .5 X .5 cm (centimeter) nodular lesion 
posterior to the left medial malleolus was noted.  
Interpretation of a MRI indicated varicosities in the tarsal 
tunnel area in question; there were negative signs of 
tenosynovitis.  

A VA physician reviewed the veteran's claims file and 
provided a medical opinion regarding the veteran's left ankle 
sprain, his left toe injury, and chronic sinusitis in July 
1998.  In the examiner's review of the record, he noted the 
following: On the veteran's enlistment examination there was 
a finding of bilateral moderate flat feet The veteran 
sustained a left ankle sprain in 1994, which apparently 
resolved by the time the veteran underwent his discharge 
examination.  Service medical records were negative for a 
fracture. The veteran began experiencing left ankle pain 
while working as a security guard and had a work-related 
claim, which indicated he had recovered from a previous 
injury.  Dr. S, D.C. had referred to an os trigonum avulsion 
fracture being reactivated.  April 1997 x-rays showed mild 
swelling on the left 1st interphalangeal joint soft tissue 
without erosions or joint space abnormality, or fracture of 
the left foot or left great toe; alignment about the left 
ankle mortise was satisfactory.  September 1997 x-rays showed 
very minimal degenerative joint space disease at the 1st MPJ 
left (hallux).  X-rays from April 1998 were unremarkable and 
a June 1998 MRI showed varicose enlargement of veins deep to 
the flexor retinaculum.  Based on this evidence, the reviewer 
opined that the veteran's current "left foot and ankle 
problems" were not related to left ankle sprain and left toe 
injury.

Regarding chronic sinusitis, the reviewing physician noted x-
rays in April 1993 that were interpreted to show chronic 
bilateral maxillary and ethmoid sinusitis.  There was no 
evidence of sinusitis at the veteran's separation or at the 
VA examination in April 1997.  The reviewer opined that 
removal of a mucocele from the right maxillary sinus in April 
1997 is related to chronic sinusitis.

An August 1998 report from R.R.L., D.C. states that Dr. L. 
first examined the veteran in June 1998.  Medical history 
taken by Dr. L. indicated the veteran reported that he had 
injured his left ankle in April 1994 while playing beach 
volleyball.  The injury resolved without complication.  He 
began working as a security guard in July 1997, a position 
that required him to stand all day.  He began to have left 
ankle pain approximately three months after beginning his 
job.  He underwent evaluation at the VA medical center and 
received a CAM walker and orthotics.  A private doctor x-
rayed the veteran's left foot in June 1998 and interpreted 
them to show an os trigonum in the left ankle and subtalar 
joint.  On examination the veteran had normal range of motion 
in both feet.  Subjectively, there was a 30 percent loss over 
the dorsal aspect of the left foot to Pinwheel examination.  
Dr. L. noted that objectively an os trigonum avulsion 
fracture of the left sub-talar joint and enlargement veins 
deep to the flexor retinaculum had been diagnosed by x-ray 
and MRI (magnetic resonance imaging).  Dr. L. opined that the 
veteran suffered an industrial injury from his work as a 
security guard for his civilian employer.

VA outpatient records show in August 1998, the veteran was 
discharged from physical therapy after six visits.  
Examination showed the veteran had symmetrical range of 
motion, which was full and pain-free in the left shoulder.  
The left shoulder was non-tender to palpation and symptoms 
were present only with "extreme exertion."  In December 
1998, the veteran reported occasional brbpr (bright red blood 
per rectum) associated with hemorrhoids.  On examination 
there were no external hemorrhoids.  Also in December, on 
follow up for orthotics for posterior tibial tendonitis left, 
the veteran reported the absence of pain for the majority of 
the time and some minor pain with prolonged activity, which 
he qualified as insignificant.  On examination there was no 
edema or erythema along the posterior tibial tendon left.  
There was no pain with eversion or inversion of the left 
ankle against the resistance left, and no pain with pressure.  
The assessment was resolved chronic tendonitis left.

The veteran underwent a VA C&P examination in August 1999 for 
evaluation of hemorrhoids.  Following a review of medical 
history and treatment records, rectal examination appeared 
"perfectly normal" externally.  There were no external 
hemorrhoids or skin tags.  There were no internal hemorrhoids 
felt or abnormalities noted in the rectum.  The examiner 
noted that unless internal hemorrhoids were thrombosed or 
hardened, it was difficult to feel them.  The examiner could 
find no evidence of fissure and was unable to test a stool 
for blood.  The examiner concluded there were very minimal 
findings at the time of examination.  On the basis of 
history, he noted it was likely that the veteran has some 
tearing of small internal hemorrhoids when he has a bowel 
movement.

VA outpatient records show complaints of ankle pain in August 
2000 that was assessed as likely pes planus.  In February 
2001, the veteran complained of occasional left ankle pain.  
In March, he telephoned in and reported sinus congestion for 
two days.  He was seen later in the month with complaints of 
a wart on his left thumb, but he voiced no other complaints.  
The veteran complained in August of sore throat and 
productive cough.  He denied any sinus pain or headaches.  On 
examination there was no sinus tenderness or boggy nasal 
mucosa.  Tympanic membranes were clear.  In April 2002, the 
veteran complained of inflamed hemorrhoids for the past seven 
days before presenting.  The veteran noted a small amount of 
hemorrhoidal bleeding with stools, but not bleeding in 
absence of stools.  He denied any dizziness.  In February 
2003, the veteran reported that he still felt like he had no 
strength in his left thumb, for instance, when using a 
screwdriver.  He also reported occasional pain near the joint 
and instability.  In April the veteran complained of cough, 
yellow/brown nasal discharge, and sinus pain.  Examination 
revealed pink, edematous nasal mucosa, and no sinus 
tenderness.  Sinusitis or bronchitis was suspected.  Notes 
from May indicate an assessment of URI (upper respiratory 
infection)/ bronchitis: resolving after medication.



LAW AND REGULATIONS

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim, 
it is allowed.  Id.  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
38 C.F.R. § 3.321 (2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59. 

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The veteran's left great toe is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5282, which provides a 
noncompensable rating for single toes and a 10 percent 
evaluation for all toes, unilateral without claw foot.  
38 C.F.R. § 4.71a, Diagnostic Code 5282 (2003) (Hammertoes).

Under diagnostic codes 5003 and 5010, degenerative arthritis 
due to trauma will be rated on the basis of limitation of 
motion of the specific joint or joints involved.  When the 
limitation of motion of a specific joint or joints is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

The veteran's hemorrhoids with anal fissure is evaluated 
under Diagnostic Code 7336 (Hemorrhoids), which provides a 
maximum schedular rating of 20 percent for hemorrhoids, 
external or internal, with persistent bleeding and with 
secondary anemia or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2004).  The Board notes that effective 
July 2, 2001, changes were made to the schedule of ratings 
for the digestive system, which covers hemorrhoids.  However, 
no changes were made to Diagnostic Code 7336.

The veteran's sinusitis is currently evaluated under 
Diagnostic Code 6510 (Sinusitis, panusitis, chronic).  The 
Board notes that the same criteria apply for the evaluation 
of pansinusitis, ethmoid, frontal, maxillary, and sphenoid 
sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510, 6511, 
6512, 6513 and 6514 (2004).  

A noncompensable evaluation is warranted when sinusitis is 
detected by X-ray only.  A 10 percent evaluation is warranted 
for one or two incapacitating episodes of sinusitis per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
required when there are three or more incapacitating episodes 
of sinusitis per year requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or more than six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent evaluation is warranted following radical surgery 
with chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A note following this section provides that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Code 6510 (2004).

ANALYSIS

Evaluation of Hemorrhoids with Anal Fissure

The veteran's hemorrhoids with an anal fissure are evaluated 
as 20 percent disabling under the appropriate diagnostic code 
throughout the period of appeal, which represents the maximum 
schedular evaluation available for under the applicable 
rating criteria.  See 38 C.F.R. § 4.114, Diagnostic Code 
7336.  The Board notes that the last examination did not 
include a test for blood in the stool but the veteran's 
history of rectal bleeding secondary to hemorrhoids is not in 
dispute; however, the current rating takes such into account.  
Id.  As the 20 percent rating is the maximum evaluation 
allowed on a scheduler basis, the question that remains is 
whether an extrashecdular rating under the provisions of 38 
C.F.R. § 3.321(b)(1) is warranted.

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96 (August 16, 1996); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for extra-
schedular rating is required); see also Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996) (Board may affirm an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1).)  Accordingly, the Board 
considered whether referral for extraschedular consideration 
is warranted.  There is no evidence of record that suggests 
marked interference with employment due to hemorrhoids with 
an anal fissure, nor are there medical records to show that 
the veteran's rectal disease has necessitated any 
hospitalizations in recent years  Accordingly, the Board is 
not required to discuss any further the possible application 
of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Reasonable doubt is not applicable to the claim for an 
initial compensable rating for hemorrhoids with anal fissure, 
as the evidence preponderates against entitlement.  
38 U.S.C.A. § 5107 (West 2002); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001). 

Evaluation of an Injury to the Left Great Toe

The evidence demonstrates the veteran's left great toe 
disability is manifested by pain deep in the 
metatarsophalangeal joint, which was minimal pain on 
dorsiflexion on the MPJ and moderate when the veteran walked.   
He had full range of motion in the large left toe.  X-rays 
have demonstrated very minimal degenerative joint space 
disease at the left hallux.  The veteran is not entitled to a 
compensable rating under Diagnostic Codes 5003/5010 because 
the left great toe is neither a major joint nor a group of 
minor joints.  The evidence also fails to substantiate a 
compensable evaluation under Diagnostic Code 5282 because the 
veteran's left great toe disability involves only one toe.  
However, the Board is impressed with the clinical finding of 
pain upon doriflexion of the metatarsophalangeal joint, 
particularly upon walking, and such is supported by objective 
findings.  With consideration of 38 C.F.R. §§ 4.40, 4.45, 
4.59 and DeLuca, supra, the Board finds that the overall 
disability picture for the left great toe more nearly 
approximates a moderate foot injury, which supports a 10 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  
With no limitation of motion or other objective findings 
other than those noted above, the preponderance of the 
evidence is against a moderately severe foot injury.  
38 U.S.C.A. § 5107; Gilbert, supra; Ortiz, supra.  
Accordingly, an increased rating to 10 percent, but no more 
than 10 percent, is warranted. 

Evaluation of Sinusitis

Review of the record reveals very few complaints or findings 
pertaining to chronic sinusitis.  The record fails to 
substantiate any incapacitating episodes of sinusitis 
requiring antibiotic treatment for four weeks or more.  The 
veteran had only a few complaints of sinus congestion or pain 
over the course of six to seven years.  Objective evidence 
showed no discharge or crusting when he was evaluated and 
sinusitis was suspected on only one occasion, with a 
subsequent final diagnosis of bronchitis.  There is no 
medical evidence of  secondary osteomyelitis.  

As to the question of an extraschedular rating, the Board 
finds that there is no medical or lay evidence to support a 
claim that chronic sinusitis has markedly interfered with the 
veteran's employment or required frequent hospitalization.  
In the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell, supra; Shipwash, 
supra; Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Consequently, the Board must 
conclude that the veteran's chronic sinusitis is 
appropriately evaluated as noncompensable.  

As the preponderance of the evidence is against the claim for 
a compensable rating for sinusitis, the doctrine of 
reasonable doubt is not applicable and the claim must be 
denied.  38 U.S.C.A. § 5107; Gilbert, supra; Ortiz, supra. 

Service Connection for Residuals of Left Ankle Sprain

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of a service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The evidence in this matter fails to 
show a current disability of the left ankle.  The record 
substantiates an injury in service that was diagnosed as a 
ligament sprain.  All physicians of record opined that this 
injury resolved with treatment shortly after it occurred.  
The record also shows an intervening injury, identified as an 
industrial injury that occurred after service, secondary to 
the veteran's civilian employment as a security guard.  A 
diagnosis of ankle pain likely secondary to degenerative 
joint disease, questionable occult fracture, doubt reactive 
arthritis was made in March 1998.  However, this diagnosis 
was not confirmed by subsequent examinations.  Left lower 
extremity findings were later attributed to posterior tibial 
tendonitis/posterior tibial dysfunction.  Treatment records 
reflect an assessment of "resolved chronic tendonitis left" 
in December 1998.  Subsequently, all complaints of left ankle 
pain were diagnosed as likely pes planus.

In addition to the absence of a current disability, the 
medical evidence fails to demonstrate any relationship 
between the veteran's ligament strain in service and his 
post-service complaints.  The Board concludes that the 
negative evidence outweighs the positive evidence of service 
connection for left ankle sprain.  Since the preponderance of 
the evidence is against the claim, the doctrine of reasonable 
doubt is not applicable and the claim must be denied.  
38 U.S.C.A. § 5107; Gilbert, supra; Ortiz, supra.  

Service Connection for a Left Thumb Disability

Service medical records show that the veteran had a history 
of pain in his left hand and thumb during service, but no 
diagnosis was recorded during that time.  Post-service 
records show complaints on a few or less occasions, e.g. 
weakness of the left thumb in February 2003, but both in-
service and post-service evidence reflects only subjective 
complaints.  VA does not generally grant service connection 
for symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 
22, 31-32 (1998).  (The notable exception to this rule is 38 
C.F.R. § 3.317, which permits, in some circumstances, service 
connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.)  

In this case, no underlying left thumb disability has been 
diagnosed.  As previously noted, it is now well settled that 
in order to be considered for service connection, a claimant 
must first have a disability.  See Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).  The preponderance of evidence is 
against a grant of service connection for a  left thumb 
disability manifested by pain.  As the preponderance of the 
evidence is against the claim, the doctrine of reasonable 
doubt is not applicable and the claim for service connection 
for a claimed left thumb disability must be denied.  
38 U.S.C.A. § 5107; Gilbert, supra; Ortiz, supra. 


ORDER

An initial evaluation greater than 20 percent for hemorrhoids 
with an anal fissure is denied.

An initial compensable evaluation for chronic sinusitis is 
denied.

An initial 10 percent rating for residuals of an injury to 
the left great toe is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.

Service connection for residuals of a left ankle sprain is 
denied.

Service connection for a left thumb disability is denied.


REMAND

 Evaluation of Impairment of Left Clavicle

The veteran underwent a C&P examination in November 2000 to 
evaluate his service-connected impairment of the left 
clavicle.  Review of the examination report reveals a very 
thorough evaluation; however, while discussing the veteran's 
functional impairment the examiner indicates that he did not 
have the benefit of any records.  Under VCAA, VA's duty to 
assist the veteran includes obtaining a thorough and 
contemporaneous examination to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4)).  See 
also Caffrey v. Brown, 6 Vet. App. 377 (1994)(A medical 
examination must consider records of prior medical 
examination and treatment in order to assure a fully informed 
examination.)

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to the claim for a rating in 
excess of 10 percent for a left clavicle 
disability.  The veteran should further 
be requested to submit all evidence in 
his possession that pertains to his 
claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
degree of severity of his impairment of 
the left clavicle.  The claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests should be accomplished. 

The examiner should, in regard to 
service-connected impairment of the left 
clavicle, also provide findings as to 
whether there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  He or 
she should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any 
of the other symptoms noted above during 
flare-ups and/or with repeated use of 
the left clavicle/ shoulder to the 
extent possible.  

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2004); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  The RO should then readjudicate the 
claim for a rating in excess of 10 
percent for a left clavicle disability.  
If the benefit sought remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case and an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



